Citation Nr: 0522209	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  For the period October 1, 1999, to March 11, 2003, 
entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  For the period March 12, 2003, to the present, 
entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
June 1960 and October 1981 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2000 and March 2002 rating decisions by 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran service connection for bilateral hearing loss with a 
noncompensable rating and denied the veteran service 
connection for tinnitus and hypertension.  In July 2003, the 
RO granted the veteran a 10 percent evaluation for hearing 
loss, effective March 12, 2003.  In September 2004, the RO 
granted the veteran service connection for tinnitus with a 10 
percent rating, effective October 1, 1999.  The veteran 
requests higher ratings for bilateral hearing loss and 
tinnitus and requests service connection for hypertension.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconferencing in June 2005.  A transcript of 
the hearing is of record.

In October 1999, the veteran submitted a claim for service 
connection for a right foot disability.  In his April 2002 
notice of disagreement, he stated that he desired service 
connection for a left foot disability and not a right foot 
disability.  In addition, in his January 2003 substantive 
appeal, he stated that he desired service connection for a 
left foot disability.  Further, in his June 2005 hearing, he 
testified that the intended issue was service connection for 
a left foot disability and he did not want to discuss the 
issue of service connection for a right foot disability.  
Therefore, the veteran has maintained that he no longer 
wishes to pursue the issue of service connection for a right 
foot disability and instead has submitted a claim for service 
connection for a left foot disability.  Hence, the issue of 
entitlement to service connection for a left foot disability 
is referred to the RO for adjudication.  Further, by the 
veteran's actions, the Board finds that he no longer wishes 
to continue an appeal for the issue of entitlement to service 
connection for a right foot disability and that issue is no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the January 2002 and November 2002 
statements of the case and March 2002 and July 2003 
supplemental statements of the case did not provide the 
veteran notice of the amended VCAA regulations as found in 
38 C.F.R. § 3.159.  Further, the RO letters dated in February 
2002, January 2003, and October 2003 did not provide the 
veteran notice to submit any evidence in his possession that 
pertained to his claim.  In addition, the veteran's 
representative was not present during his June 2005 Board 
videoconference hearing.  Therefore, the Board finds that the 
veteran has not been duly notified of VA's duty to assist 
requirements and has not been provided adequate due process.  
Hence, the RO should send a VCAA letter complying with the 
requirements of 38 C.F.R. § 3.159(b) (2004).  In addition, 
the veteran should be provided with the provisions of VA's 
duty to assist requirements found in 38 C.F.R. § 3.159 
(2004).
The Board also notes that during the veteran's June 2005 
Board videoconference hearing, he testified that he received 
treatment from a private physician in Mount Laurel, New 
Jersey for his hypertension.  He also received treatment at 
Deborah Hospital in Browns Mills, New Jersey.  Further, the 
veteran received treatment at the VA Outpatient Center at 
Marshall Hall in Ft. Dix, New Jersey.  The RO should request 
that the veteran submit releases for the private providers 
and obtain those medical records.  The RO should also request 
any VA medical records that have not previously been 
associated with the veteran's file.

Further, the veteran initiated a claim for service connection 
for tinnitus in May 2001.  In September 2004, the RO granted 
the veteran service connection for tinnitus with a 10 percent 
evaluation.  During the veteran's June 2005 hearing, he 
testified that he desired a higher evaluation for tinnitus.  
The Board construes the veteran's June 2005 testimony during 
the Board hearing as constituting a timely filed Notice of 
Disagreement (NOD) with the RO's September 2004 grant of 
service connection with a 10 percent evaluation.  See 38 
C.F.R. §§ 20.201, 20.302(a) (2004).  See also Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing transcript containing 
an oral statement of disagreement meets the statutory 
definition of an NOD).  Therefore, the Board remands the 
matter for issuance of a Statement of the Case (SOC) 
addressing both of these issues and the opportunity for the 
veteran to perfect his appeal, if he so desires.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal, which are entitlement to service 
connection for hypertension and 
entitlement to increased ratings for 
tinnitus and bilateral hearing loss, that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disability and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which have 
treated the veteran for his claimed 
hypertension and bilateral hearing loss 
since the date of discharge.  Of 
particular interest are the medical 
records from Dr. Schmitz in Mount Laurel, 
New Jersey; Deborah Hospital in Browns 
Mills, New Jersey; and the VA Outpatient 
Center in Ft. Dix, New Jersey.  After the 
veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO is to provide the veteran and 
his representative a Statement of the 
Case pertaining to the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for tinnitus, in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken. 

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, which includes notice of the 
provisions of 38 C.F.R. § 3.159 (2004), 
and afford the veteran an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


